Title: From George Washington to United States Senate, 26 December 1796
From: Washington, George
To: United States Senate


                        
                            
                            Gentlemen of the Senate, 
                            United States December the 26th 1796
                        
                        I nominate Nicholas Rousselet of the State of New Hampshire to be Consul for
                            the United States of America at the Colony of Essequebo and Demarara.
                        
                            Go: Washington
                            
                        
                    